









950 Winter Street
Waltham, MA 02451
Tel: (617) 551-4000
Fax: (617) 551-4701




August 31, 2015






David Snow
945 Sconnelltown Road
West Chester, PA 19382


Dear David:


On behalf of Radius Health, Inc. (the "Company"), with offices at 950 Winter
Street, Waltham, MA, 02451, I am pleased to offer you full-time employment as
the Chief Commercial Officer of the Company on the terms set forth below. This
letter agreement is subject to, and will become effective only upon, your
commencing employment with the Company on or about September 9, 2015.


In the course of your employment with the Company, you will be subject to and
required to comply with all Company policies, and applicable laws and
regulations. The term "Agreement" as used below shall mean this letter
agreement.


Duties; Work Location


As Chief Commercial Officer, you will report to the Company's Chief Executive
Officer and will have such duties and authority as are normally associated with
such position or as may from time to time be assigned to you by the Company's
Chief Executive Officer or the Board of Directors of Company or an authorized
committee (the "Board"). The Company requires that, as a full-time employee, you
devote your full business time, attention, skill, and efforts to the tasks and
duties of your position with the Company. Your normal place of work will
initially be the Company's offices in the Philadelphia, Pennsylvania area;
however, your duties may require reasonable business travel as determined by the
Chief Executive Officer. If you elect to relocate to the Company's Waltham,
Massachusetts office after commencement of employment, the Company will make
relocation assistance available to you in accordance with its policies .


Cash Compensation


You will earn a salary at the semi-monthly rate of $16,041.67, annualized at a
rate of $385,000, or such greater amount as is subsequently determined by the
Board (the "Annual Base Salary"). All compensation amounts payable pursuant to
this Agreement shall be subject to all applicable tax and other withholdings.


In addition, subject to approval of the Board, you will be eligible for an
annual discretionary bonus (your "Annual Bonus"), which Annual Bonus shall be
targeted at 35% (your "Target") of your Annual Base Salary, subject to
pro-ration during any year in which you are employed for less than the full
year. Any Annual Bonus will be based on both individual and corporate
performance and the amount of any such Annual Bonus will be determined by the
Company. Annual Bonuses shall be paid to you when generally paid to other senior
executives of the Company, subject to your continued employment through the
payment date.


You will also be entitled to reimbursement of all business expenses reasonably
incurred in connection with the performance of your functions and duties under
this Agreement, subject to the Company's expense reimbursement policy in effect
from time to time.


Equity Incentives


On the date of the commencement of your employment with the Company (the
"Employment Date"), the Company will grant to you a stock option (the "Option")
under the Radius Health, Inc. 2011 Equity Incentive Plan (the "Plan") for the
purchase of 100,000 shares (subject to appropriate adjustment in the event of
any stock split, stock dividend or other similar event) of common stock of the
Company ("Common Stock") at a price per share equal to the closing price for the
Common Stock on the






--------------------------------------------------------------------------------









NASDAQ Global Market (the "Stock Price") on the Employment Date. The Option
shall be subject to all terms and other provisions set forth in the Plan and in
a separate option agreement and will vest as to 25% of the underlying shares on
the first anniversary of the Employment Date and in equal monthly installments
over the following thirty-six (36) months.


On the Employment Date, the Company will issue you 25,000 Performance Stock
Units ("PSUs") under the Plan. Each PSU represents a contingent right to receive
one share of the Company's common stock, subject to the terms of the Plan and
the PSU award agreement. At any time prior to the third anniversary of the
Employment Date, the shares subject to each PSU award will be earned as follows:
(1) 5,000 shares will be earned if and when the average closing price of the
Company's common stock measured over 45 consecutive trading days on the NASDAQ
Global Market (the "Stock Price") exceeds $75 per share, (2) 10,000 shares will
be earned if and when the Stock Price exceeds $100 per share and (3) 10,000
shares will be earned if and when the Stock Price exceeds $120 per share
(subject in each case to appropriate adjustment in the event of any stock split,
stock dividend or other similar event). Any shares earned under the PSUs will be
eligible to vest on the first anniversary of the date the shares were earned
(even if such first anniversary date is after the third anniversary of the
Employment Date), subject to your continued employment with the Company through
the applicable vesting date. The PSUs will in all cases be subject to the terms
and other provisions set forth in the Plan and in a separate PSU award
agreement.


Severance


On or prior to your commencing employment, you and the Company will enter into
an executive severance agreement in substantially the form enclosed with this
letter (the "Severance Agreement"), which agreement will govern the payments and
benefits you may receive upon a termination of your employment with the Company.
Except as otherwise provided in the Severance Agreement, the Company's
obligations to you under this Agreement will cease upon your termination of
employment for any reason.


Benefits


You will be eligible to participate in all of the employee benefits and benefit
plans that the Company generally makes available to its similarly situated
full-time regular employees, including group health plans, life, disability and
AD&D insurances, a 401(k) plan with Company match, tuition reimbursement, and
various types of paid time off, subject to the terms and conditions of such
benefits and plans. You will be eligible to accrue up to 20 days of vacation (in
addition to Company holidays), which will accrue over the first year of your
employment and may be used with the advance approval of the Chief Executive
Officer. The Company reserves the right to terminate, modify or add to its
benefits and benefit plans at any time.


Term and Termination


This Agreement shall commence on your first day of your employment with the
Company and may be terminated at any time by you or by the Company with or
without cause. You and the Company acknowledge and agree that your employment is
and shall continue to be at-will and that nothing in this Agreement shall confer
upon you any right with respect to continuation of employment by the Company,
nor shall it interfere in any way with your right or the Company's right to
terminate your employment at any time.


Contingencies


This offer, and any employment pursuant to this offer, is conditioned upon the
following:


•Your ability to provide satisfactory documentary proof of your identity and
right to work in the United States of America prior to your commencement of
employment by the Company.


•Your return of the enclosed copy of this letter and the Company's standard
Confidentiality and Non-Competition Agreement. By signing and accepting this
offer, you represent and warrant that you are not subject to any pre-existing
contractual or other legal obligation with any person, company or business
enterprise which may be an impediment to your employment with, or your providing
services to, the Company as its employee.


Successors


This Agreement is personal to you and without the prior written consent of the
Company you shall not assign your rights or obligations under this Agreement,
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by your legal representatives.







--------------------------------------------------------------------------------









This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.


Applicable Law


This Agreement has been made under and shall be construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts, disregarding any
choice of law rules that would result in the application of the laws of another
jurisdiction.


Notice
Any notice, statement or demand required to be given under this Agreement shall
be in writing and shall be sent by hand delivery against receipt, certified
mail, return receipt requested or by a nationally recognized overnight carrier
to the address of the parties first listed above or such other address as either
party subsequently provides to the other in accordance with the provisions of
this paragraph .


Waiver


The failure of either party to insist upon strict performance of any of the
terms or provisions of this Agreement or to exercise any option, right or remedy
contained in this Agreement, shall not be construed as a waiver or as a
relinquishment for the future of such term, provision, option, right or remedy,
but the same shall continue and remain in full force and effect. No waiver by
either party of any term or provision of this Agreement shall be deemed to have
been made unless expressed in writing and signed by such party.


Entire Agreement


If you accept this offer, this Agreement, the Confidentiality and
Non-Competition Agreement and the Severance Agreement shall constitute the
complete agreement between you and the Company with respect to the terms and
conditions of your employment. Any prior or contemporaneous representations
(whether oral or written) not contained in this Agreement, the Confidentiality
and Non-Competition Agreement or the Severance Agreement or contrary to those
contained in this Agreement, the Confidentiality and Non-Competition Agreement
or the Severance Agreement that may have been made to you are expressly
cancelled and superseded by this offer. Except as otherwise specified herein,
the terms and conditions of your employment may not be changed, except in
another written agreement, signed by you and an authorized representative of the
Company.


To indicate your acceptance of this offer, please return a countersigned copy of
this offer to me within five (5) business days from the date hereof, after which
time this offer will automatically expire.


I look forward to you accepting this offer and to a mutually rewarding
relationship.


Best regards,


/s/ Robert E. Ward


Robert E. Ward
President and Chief Executive Officer




I accept the above-described Agreement, on the terms set forth therein.


Dated: September 4, 2015
/s/ David Snow
 
David Snow






